DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 07/21/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claim 1, Applicant argues that even if the depth pixels in Fig. 4a are arranged in a quincunx pattern, this nevertheless fails to disclose or suggest "groups of four time-of-flight pixel cells arranged in a quincunx pattern." Each 4-tap depth pixel 120bT4 illustrated in Fig. 4a is a single time-of-flight pixel, and not a group of four time-of-flight pixel cells as recited in previously pending Claim 2 (and currently amended Claim 1).
Regarding claim 9, Applicant argues that
Examiner’s Response: 
Examiner respectfully disagrees. Regarding claims 1, Examiner contends that the neither claimed “group of four time-of-flight pixel cells” is not patentably distinguishable from the 4-tap depth pixel 120bT4, nor each individual “time-of-flight pixel cell” of the “group of four time-of-flight pixels” is structurally/functionally different from each individual 1-tap structure of the 4-tap pixel structure of depth pixel 120bT4. In fact, Jin discloses:
[0052] For reference, a tap structure of a ToF-based depth pixel may be determined depending on the number of taps capable of delivering electric charges generated in the charge generation region such as a photodiode or a photogate to the charge storage region, separately for each phase. As representative examples, the tap structure may be classified into a 1-tap structure, the 2-tap structure, and the 4-tap structure. Each tap may correspond to a separate charge storage region 122 of the depth pixel 120. For example, a depth pixel 120 having 1 charge storage region 122 may have a 1-tap pixel structure, a depth pixel 120 having 2 charge storage regions 122 as shown in at least FIGS. 3A-3C may have a 2-tap pixel structure, and a depth pixel 120 having 4 charge storage regions as shown in at least FIG. 3D may have a 4-tap pixel structure. The 1-tap structure transmits the charges for each phase of 0°, 90°, 180°, and 270° by using one tap; the 2-tap structure transmits the charges for the 0° and 180° phases and for the 90° and 270° phases, by using two taps; and the 4-tap structure transmits the charges for all of the phases by using four taps. The 1-tap structure needs four sampling times for the respective phases, the 2-tap structure needs two sampling times, and the 4-tap structure needs one sampling time. Thus, the 2-tap structure and the 4-tap structure may operate at high speed compared to the 1-tap structure.
From the above paragraph, 1-tap structure alone can independently function as a ToF pixel. The claim does not provide any specificity on whether each of the “time-of-flight pixel cell” within each group function together, separately or any combination of the four time-of-flight pixels.
Accordingly, Examiner maintains the rejection on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jin Young-Gu et al. [US 20200103511 A1: already of record].
Regarding claim 1, Jin teaches:
1. (Currently amended) An imaging system (i.e. The inventive concepts provide 3D image sensors that accurately detect shape information of a surface of an object as well as depth information of the object, and depth correction methods and three-dimensional (3D) image generation methods based on the 3D image sensor- ¶0004), comprising: 
an image sensor comprising a pixel array (i.e. a 3D image sensor 100- fig. 1), wherein the pixel array includes: 
a plurality of polarization pixel cells (i.e. polarization pixel 110- figs. 1-4); and 
a plurality of time-of-flight pixel cells(i.e. the depth pixel 120- figs. 1-4) that are distinct from the plurality of polarization pixel cells(see figs. 1-4), wherein the plurality of time-of-flight pixel cells includes a plurality of groups(i.e. The depth pixel 120bT4 may have, but not limited to, the 4-tap pixel structure- ¶0059) of four time-of-flight pixel cells (i.e. ) arranged in a quincunx pattern (i.e. see fig. 4a); 
a light source configured to emit light pulses (i.e. a light irradiator 1200- figs. 14) to an object(i.e. object 201- figs. 14); 
control circuitry coupled to the light source and the pixel array (i.e. controller 1400- figs. 14) configured to synchronize a timing (i.e. ToF-based depth pixel may measure a ToF through a gate modulation method and a direct time measurement method... The direct time measurement method may mean a method of directly measuring a time that is taken for pulse light irradiated to an object to come back after being reflected, by using a timer- ¶0048) of emission of the light pulses with sensing of photons reflected from the object (i.e. The lens 1300 may collect light Lr reflected from the object 201 and deliver the collected light to the 3D image sensor 1100- ¶0130) by the plurality of time-of-flight pixel cells(i.e. The depth pixel 1120 may be an active-type depth pixel, for example, a ToF-based depth pixel- ¶0131) to generate depth information (i.e. The controller 1400 may control the 3D image sensor 1100, the light irradiator 1200, and the signal processor 1500 as a whole. The signal processor 1500 may generate a depth image, i.e., a 3D image, for the object 201 through a signal processing module based on the amount of electric charges measured in different phases using a ToF scheme in the 3D image sensor 1100- ¶0130); 
and function logic (i.e. FIGS. 16 and 17 are flowcharts briefly showing depth correction methods according to some example embodiments of the inventive concepts. The methods illustrated in FIGS. 16-17 may be implemented by a controller 1400, a signal processor 1500, or both- ¶0138) configured to: 
determine a set of ambiguous surface normals using signals generated by the plurality of polarization pixel cells (i.e. a normal vector with respect to a surface of an object based on polarization information is calculated based on processing sensor data generated by a pixel having a polarizer arranged therein in response to the pixel having the polarizer therein detecting light reflected from the object in operation S120); and 
disambiguate (i.e. correcting the depth of the object using the normal vector with respect to the surface of the object- ¶0141) the set of ambiguous surface normals (i.e. the normal vector- ¶0141) using the depth information (i.e. Next, the depth of the object is corrected based on the normal vector in operation S130- ¶0141) to generate a three-dimensional shape image (i.e. the depth information of the object, which accurately reflects the shape of the surface of the object may be detected- ¶0141).
However, Jin does not teach explicitly:
	synchronizing a timing.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jin as it is common practices to synchronize the illumination of an object with the capturing of the light reflected from that object in order to directly measure a time that is taken for pulse light irradiated to an object to come back after being reflected.

Regarding claim 5, Jin teaches all the limitations of claim 1 and further teaches:
wherein the plurality of polarization pixel cells includes groups of four polarization pixel cells arranged in two-by-two squares (i.e. see figs. 1, 2b, 3b, 4a).

Regarding claim 6, Jin teaches all the limitations of claim 1 and further teaches:
	wherein a first polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a first direction (i.e. 0˚ polarization- figs. 1, 2b, 3b, 4a); 
wherein a second polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a second direction (i.e. 45˚ polarization- figs. 1, 2b, 3b, 4a); 
wherein a third polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a third direction (i.e. 90˚ polarization- figs. 1, 2b, 3b, 4a); and
wherein a fourth polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a fourth direction (i.e. 135˚ polarization- figs. 1, 2b, 3b, 4a).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jin Young-Gu et al. [US 20200103511 A1: already of record] in view of Tomonari Yoshida et al. [Improving Time-of-Flight Sensor for Specular Surfaces with Shape from Polarization- Incorporated by reference [13] S. K. Nayar, X.-S. Fang, and T. Boult, “Separation of reflection components using color and polarization: all already of record]. 
Regarding claim 7, Jin teaches all the limitations of claim 6.
However, Jin does not teach explicitly:
wherein determining the set of ambiguous surface normals using signals generated by the plurality of polarization pixel cells includes, for each group of four polarization pixel cells:
determining a degree of linear polarization (DoLP) value based on signals generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell;
determining an angle of linear polarization (AoLP) value based on signals generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell; and
using the DoLP value and AoLP value to determine an ambiguous surface normal for the polarization pixel cell.
In the same field of endeavor, Tomonari teaches:
wherein determining the set of ambiguous surface normals using signals generated by the plurality of polarization pixel cells includes, for each group of four polarization pixel cells (i.e. The normal is defined by an azimuth angle ψ, which represents an orientation of a plane of incidence, and a zenith angle θ, which represents an angle between the normal and a view axis of a camera-page 1559, ¶2.1):
determining a degree of linear polarization (DoLP) value based on signals (i.e. ϕ is a phase angle of polarization... Imax; Imin and ϕ are calculated by solving a system of linear equations [13]– Page 1559, ¶2.1) generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell(i.e. 4× polarization images- fig. 2... The angles of the linear polarizer were 0◦, 45◦, 90◦, 135◦- page 1560, ¶3);
determining an angle of linear polarization (AoLP) value based on signals (i.e. Ф is the angle of the linear polarizer – Page 1559, ¶2.1) generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell(i.e. 4x polarization images- fig. 2... The angles of the linear polarizer were 0◦, 45◦, 90◦, 135◦- page 1560, ¶3); and
using the DoLP value and AoLP value to determine an ambiguous surface normal for the polarization pixel cell (To obtain the normals for each pixel, we change an angle of a linear polarizer mounted in front of the camera and acquire multiple polarization images. A pixel value of the images is defined equation (1) where Ф is the angle of the linear polarizer, ϕ is a phase angle of polarization, Imax and Imin express a maximum value and a minimum value of the observation while rotating the linear polarizer respectively...  ψ equals to ϕ or ϕ + π if the observation is dominated by diffuse reflection. If the observation is dominated by specular reflection, ψ have                         
                            
                                
                                    π
                                
                                
                                    2
                                
                            
                        
                     -shift from ϕ or ϕ + π- page 1559, ¶2.1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jin with the teachings of Tomonari to enhance the ToF sensor to estimate depth of specular surfaces (Tomonari- page 1558, ¶1).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin Young-Gu et al. [US 20200103511 A1: already of record] in view of Achuta Kadambi et al. [US 20160261844 A1]. 
Regarding claim 9, Jin teaches:
9. (Currently amended) A method of generating a three-dimensional shape image of an object in an external scene (i.e. The inventive concepts provide 3D image sensors that accurately detect shape information of a surface of an object as well as depth information of the object, and depth correction methods and three-dimensional (3D) image generation methods based on the 3D image sensor- ¶0004), the method comprising: 
receiving polarization information (i.e. ...polarization information is calculated based on processing sensor data generated by a pixel having a polarizer arranged therein- ¶0140) from a plurality of polarization pixel cells of an image sensor (i.e. a 3D image sensor 100- fig. 1) that includes the plurality of polarization pixel cells (i.e. polarization pixel 110- figs. 1-4 )and a plurality of time-of-flight pixel cells (i.e. the depth pixel 120- figs. 1-4) that are distinct from the plurality of polarization pixel cells (see figs. 1-4); 
determining a set of ambiguous surface normals based on the polarization information (i.e. a normal vector with respect to a surface of an object based on polarization information is calculated based on processing sensor data generated by a pixel having a polarizer arranged therein in response to the pixel having the polarizer therein detecting light reflected from the object in operation S120- ¶0140); 
receiving depth information generated using signals from the plurality of time-of-flight pixel cells of the image sensor (i.e. ToF-based depth pixel may measure a ToF through a gate modulation method and a direct time measurement method... The direct time measurement method may mean a method of directly measuring a time that is taken for pulse light irradiated to an object to come back after being reflected, by using a timer- ¶0048); and 
disambiguating (i.e. correcting the depth of the object using the normal vector with respect to the surface of the object- ¶0141) the set of ambiguous surface normals (i.e. the normal vector- ¶0141) using the depth information (i.e. Next, the depth of the object is corrected based on the normal vector in operation S130- ¶0141) to generate a three-dimensional shape image (i.e. the depth information of the object, which accurately reflects the shape of the surface of the object may be detected- ¶0141);
However, Jin does not teach explicitly:
wherein disambiguating the set of ambiguous surface normals using the depth information to generate the three-dimensional shape image includes:
determining a set of rough surface normals using the depth information;
determining an operator that minimizes a difference between the set of rough surface normals and the set of ambiguous surface normals; and
using the operator to disambiguate the ambiguous surface normals.
In the same field of endeavor, Achuta teaches:
wherein disambiguating the set of ambiguous surface normals (i.e. Let Npolar denote the normal map obtained from polarization cues- ¶0095) using the depth information to generate the three-dimensional shape image includes:
determining a set of rough surface normals (i.e. Ndepth- ¶0095) using the depth information(i.e. a plane principal component analysis technique is used to obtain surface normals from the coarse depth- ¶0091);
determining an operator (i.e. The goal is to find an operator                         
                            A
                        
                     relates Npolar and Ndepth, which may be expressed numerically as                         
                            
                                
                                    A
                                
                                ^
                            
                            =
                            
                                
                                    arg
                                
                                ⁡
                                
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            A
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    d
                                                    e
                                                    p
                                                    t
                                                    h
                                                
                                            
                                            -
                                            A
                                            (
                                            
                                                
                                                    N
                                                
                                                
                                                    p
                                                    o
                                                    l
                                                    a
                                                    r
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    ) that minimizes a difference between the set of rough surface normals and the set of ambiguous surface normal (i.e. that                         
                            A
                        
                     is a smooth operator in the sense of total variation. Taken together, this may be expressed as a total variation minimization problem eq. (5)- ¶0095); and
using the operator to disambiguate the ambiguous surface normal (i.e. After obtaining                          
                            
                                
                                    A
                                
                                ^
                            
                        
                    , low-frequency changes in the ambiguity may be corrected by applying the operator to the polarization normal eq. (6)- ¶0096).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jin with the teachings of Achuta to output an enhanced depth map that has a greater depth resolution than the coarse depth map (Achuta- Abstract).

Regarding claim 10, Jin and Achuta teach all the limitations of claim 9 and Jin further teaches:
wherein receiving polarization information from the plurality of polarization pixel cells of the image sensor includes: 
receiving a first signal from a first polarization pixel cell that is associated with polarization wires oriented in a first direction (i.e. 0˚ polarization- figs. 1, 2b, 3b, 4a);
receiving a second signal from a second polarization pixel cell that is associated with polarization wires oriented in a second direction (i.e. 45˚ polarization- figs. 1, 2b, 3b, 4a); 
receiving a third signal from a third polarization pixel cell that is associated with polarization wires oriented in a third direction (i.e. 90˚ polarization- figs. 1, 2b, 3b, 4a); and 
receiving a fourth signal from a fourth polarization pixel cell that is associated with polarization wires oriented in a fourth direction (i.e. 135˚ polarization- figs. 1, 2b, 3b, 4a).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jin Young-Gu et al. [US 20200103511 A1: already of record] in view of Achuta Kadambi et al. [US 20160261844 A1] and further in view of Tomonari Yoshida et al. [Improving Time-of-Flight Sensor for Specular Surfaces with Shape from Polarization- Incorporated by reference [13] S. K. Nayar, X.-S. Fang, and T. Boult, “Separation of reflection components using color and polarization: all already of record].
Regarding claim 11, Jin and Achuta teach all the limitations of claim 10.
However, Jin does not teach explicitly:
wherein determining the set of ambiguous surface normals using signals generated by the plurality of polarization pixel cells includes, for each group of four polarization pixel cells:
determining a degree of linear polarization (DoLP) value based on signals generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell;
determining an angle of linear polarization (AoLP) value based on signals generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell; and
using the DoLP value and AoLP value to determine an ambiguous surface normal for the polarization pixel cell.
In the same field of endeavor, Tomonari teaches:
wherein determining the set of ambiguous surface normals using signals generated by the plurality of polarization pixel cells includes, for each group of four polarization pixel cells (i.e. The normal is defined by an azimuth angle ψ, which represents an orientation of a plane of incidence, and a zenith angle θ, which represents an angle between the normal and a view axis of a camera-page 1559, ¶2.1):
determining a degree of linear polarization (DoLP) value based on signals (i.e. ϕ is a phase angle of polarization... Imax; Imin and ϕ are calculated by solving a system of linear equations [13]– Page 1559, ¶2.1) generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell(i.e. 4× polarization images- fig. 2... The angles of the linear polarizer were 0◦, 45◦, 90◦, 135◦- page 1560, ¶3);
determining an angle of linear polarization (AoLP) value based on signals (i.e. Ф is the angle of the linear polarizer – Page 1559, ¶2.1) generated by the first polarization pixel cell, the second polarization pixel cell, the third polarization pixel cell, and the fourth polarization pixel cell(i.e. 4x polarization images- fig. 2... The angles of the linear polarizer were 0◦, 45◦, 90◦, 135◦- page 1560, ¶3); and
using the DoLP value and AoLP value to determine an ambiguous surface normal for the polarization pixel cell (To obtain the normals for each pixel, we change an angle of a linear polarizer mounted in front of the camera and acquire multiple polarization images. A pixel value of the images is defined equation (1) where Ф is the angle of the linear polarizer, ϕ is a phase angle of polarization, Imax and Imin express a maximum value and a minimum value of the observation while rotating the linear polarizer respectively...  ψ equals to ϕ or ϕ + π if the observation is dominated by diffuse reflection. If the observation is dominated by specular reflection, ψ have                         
                            
                                
                                    π
                                
                                
                                    2
                                
                            
                        
                     -shift from ϕ or ϕ + π- page 1559, ¶2.1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jin and Achuta with the teachings of Tomonari to enhance the ToF sensor to estimate depth of specular surfaces (Tomonari- page 1558, ¶1).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Jin Young-Gu et al. [US 20200103511 A1: already of record] in view of Tianjia Sun et al. [US 20160010986 A1: already of record].
Regarding claim 8, Jin teaches all the limitations of claim 1 and Jin further teaches:
wherein each time-of-flight pixel cell includes: 
a photosensor to sense photons reflected from the object (i.e. In the depth pixel 120T2 of the 3D image sensor 100aa-M according to some example embodiments, the charge generation regions 120PD may be implemented with photogates and/or photodiodes- ¶0051).
However, Jin does not teach explicitly:
pixel support circuitry including: charging control logic coupled to the photosensor to detect when the photosensor senses the photons reflected from the object, wherein the charging control logic is further coupled to receive timing signals representative of when light pulses are emitted from the light source to the object; a controllable current source coupled to provide a charge current in response to a time of flight signal coupled to be received from the charging control logic, wherein the time of flight signal is representative of a time of flight of each one of the light pulses emitted from the light source until the photosensor senses a respective one of the photons reflected from the object; a capacitor coupled to receive the charge current from the controllable current source in response to the time of flight signal, wherein a voltage on the capacitor is representative of a round trip distance to the object; and a reset circuit coupled to reset the voltage on the capacitor after being charged a plurality number of times by the controllable current source in response to the time of flight signal.
In the same field of endeavor, Tianjia teaches:
wherein each time-of-flight pixel cell (i.e. pixel 218- fig. 2) includes:
a photosensor to sense photons reflected from the object(i.e. a photosensor to sense photons reflected from an object- ¶Abstract); and
pixel support circuitry (i.e. Pixel support circuitry 249 includes charging control logic 222, controllable current source 226, capacitor 232, reset circuit 234, output switch 242, row select switch 243 and amplifier 238- ¶0025) including:
charging control logic coupled to the photosensor to detect when the photosensor senses the photons reflected from the object (i.e. pixel 218 also includes charging control logic 222 coupled to the photosensor 220 to detect when the photosensor 220 senses the photons of reflected light 208 that are reflected from the object- ¶0026), wherein the charging control logic is further coupled to receive timing signals representative of when light pulses are emitted from the light source to the object(i.e. Charging control logic 222 is further coupled to receive timing signals 224, which in the example may be representative of when light pulses 104 are emitted from the light source 102 to the object 106, and therefore enable pixel 218 to be synchronized with light source 102 in accordance with the teachings of the present invention- ¶0026);
a controllable current source coupled to provide a charge current in response to a time of flight signal coupled to be received from the charging control logic (i.e. a controllable current source 226 is coupled to provide a charge current ICHARGE 228 in response to a time of flight signal 230 coupled to be received from the charging control logic 222- ¶0027), wherein the time of flight signal is representative of a time of flight of each one of the light pulses emitted from the light source until the photosensor senses a respective one of the photons reflected from the object (i.e. the time of flight signal 230 is generated by charging control logic 222, and is representative of the time of flight for the round trip travel of each one of the light pulses 104 emitted from the light source 102 until the photosensor 220 senses a respective one of the photons of the reflected light 208 reflected from the object 106 in accordance with the teachings of the present invention- ¶0027);
a capacitor coupled to receive the charge current from the controllable current source in response to the time of flight signal (i.e. an energy storage device illustrated for example as a capacitor 232 is coupled to receive the charge current ICHARGE 228 from the controllable current source 226 in response to the time of flight signal 230- ¶0028), wherein a voltage on the capacitor is representative of a round trip distance to the object(i.e. As a result, a voltage V accumulated on the capacitor 232 is representative of a round trip distance D to the object 106 in accordance with the teachings of the present invention- ¶0028); and
a reset circuit coupled to reset the voltage on the capacitor after being charged a plurality number of times by the controllable current source in response to the time of flight signal (i.e. a reset circuit 234 is coupled to capacitor 232 to reset the accumulated voltage V on the capacitor 232 in response to a reset capacitor signal 236 after capacitor 232 is charged a plurality of n times by the controllable current source 226 in response to the time of flight signal 230 in accordance with the teachings of the present invention- ¶0028).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jin with the teachings of Tianjia reduces the unwanted effects of noise and jitter in the time of flight sensing system (Tianjia- ¶0021).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin Young-Gu et al. [US 20200103511 A1: already of record] in view of Tomonari Yoshida et al. [Improving Time-of-Flight Sensor for Specular Surfaces with Shape from Polarization- Incorporated by reference [13] S. K. Nayar, X.-S. Fang, and T. Boult, “Separation of reflection components using color and polarization: all already of record] and further in view of Tianjia Sun et al. [US 20160010986 A1: already of record].
Regarding claim 12, Jin and Tomonari teach all the limitations of claim 9.
However, Jin and Tomonari do not teach explicitly:
further comprising generating the depth information using the signals from the plurality of time-of-flight pixel cells of the image sensor by: 
emitting light pulses to the external scene from a light source; charging a capacitor in response to the light pulses being emitted from the light source; 
sensing photons reflected from the object; discontinue charging the capacitor in response to the sensing of the photons reflected from the external scene; 
measuring a first voltage on the capacitor after the capacitor is charged a plurality of n times in response to the light pulses being emitted from the light source; and 
determining the depth information in response to the first measured voltage on the capacitor.
In the same field of endeavor, Tianjia teaches:
further comprising generating the depth information using the signals from the plurality of time-of-flight pixel cells of the image sensor (i.e. A method of determining a round trip distance to an object utilizing time of flight- claim 27) by:
emitting light pulses to the external scene from a light source(i.e. emitting light pulses to an object from a light source at a first frequency- Claim 27);
charging a capacitor in response to the light pulses being emitted from the light source (i.e. charging a capacitor in response to the light pulses being emitted from the light source at the first frequency);
sensing photons reflected from the object (i.e. sensing photons reflected from the object- claim 27);
discontinue charging the capacitor in response to the sensing of the photons reflected from the external scene (i.e. discontinue charging the capacitor in response to the sensing of the photons reflected from object- claim 27);
measuring a first voltage on the capacitor after the capacitor is charged a plurality of n times in response to the light pulses being emitted from the light source(i.e. measuring a first voltage on the capacitor after the capacitor is charged a plurality of n times in response to the light pulses being emitted from the light source at the first frequency- claim 27); and
determining the depth information in response to the first measured voltage on the capacitor.(i.e. determining a round trip distance to the object in response to the first measured voltage on the capacitor- claim 27)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jin and Tomonari with the teachings of Tianjia reduces the unwanted effects of noise and jitter in the time of flight sensing system (Tianjia- ¶0021).

Regarding claim 13, Jin, Tomonari and Tianjia teach all the limitations of claim 12.
However, Jin and Tomonari do not teach explicitly:
	further comprising synchronizing a timing of emission of the light pulses from the light source with sensing of photons reflected from the external scene.
In the same field of endeavor, Tianjia teaches:
further comprising synchronizing a timing of emission of the light pulses from the light source with sensing of photons reflected from the external scene (i.e. a sync signal 114 is generated by control circuitry 116 coupled to time of flight pixel array 112, which synchronizes the pulses of emitted light 114 with corresponding signals that control the plurality of pixel- ¶0022).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jin and Tomonari with the teachings of Tianjia reduces the unwanted effects of noise and jitter in the time of flight sensing system (Tianjia- ¶0021).

Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin Young-Gu et al. [US 20200103511 A1: already of record] in view of Kwang Oh Kim et al. [US 20210325541 A1].
Regarding claim 15, Jin teaches:
15. (Currently amended) An image sensor comprising a pixel array that includes: 
a plurality of polarization pixel cells (i.e. polarization pixel 110- figs. 1-4); and 
a plurality of time-of-flight pixel cells(i.e. the depth pixel 120- figs. 1-4) that are distinct from the plurality of polarization pixel cells(see figs. 1-4); 
However, Jin does not teach explicitly:
wherein the plurality of time-of-flight pixel cells includes a plurality of single time-of- flight pixel cells separated from each other at least one of horizontally and vertically by at least seven polarization pixel cells.
In the same field of endeavor, Kim teaches:
wherein the plurality of time-of-flight pixel cells includes a plurality of single time-of- flight pixel cells(i.e. the 3D depth sensing region includes one or more SPADs or APDs- ¶0027) separated from each other at least one of horizontally and vertically (i.e. see figs. 4a-d) by at least seven polarization pixel cells(i.e. The 2D sensing region may include one or more photodiodes- ¶0027).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Jin with the teachings of Kim to provide a high-resolution 3D image including both the high resolution 2D image as a foundation or base and 3D depth information augmenting or updating the high resolution 2D image. (Kim- ¶0141).

Regarding claim 19, Jin and Kim teach all the limitations of claim 15 and Jin further teaches:
wherein the plurality of polarization pixel cells includes groups of four polarization pixel cells arranged in two-by-two squares (i.e. see figs. 1, 2b, 3b, 4a).

Regarding claim 20, Jin and Kim teach all the limitations of claim 15 and Jin further teaches:
	wherein a first polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a first direction (i.e. 0˚ polarization- figs. 1, 2b, 3b, 4a); 
wherein a second polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a second direction (i.e. 45˚ polarization- figs. 1, 2b, 3b, 4a); 
wherein a third polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a third direction (i.e. 90˚ polarization- figs. 1, 2b, 3b, 4a); and
wherein a fourth polarization pixel cell of the four polarization pixel cells is associated with polarization wires oriented in a fourth direction (i.e. 135˚ polarization- figs. 1, 2b, 3b, 4a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488